DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 


Claims 1, 2, and 5-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, and 9-12 of copending Application No. 16/928,612 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose each and every claimed limitation of the instant application, except for the copending application discloses sensing an object in an area and the instant application discloses sensing a free area.  However, one of ordinary skill in the art at the time of the invention would find this an obvious variation, as both inventions are sensing an area in relation to an intelligent transportation system.  See claim mapping below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Copending Application No. 16/928,612
1. An Intelligent Transportation System (ITS) service station, comprising: a receiver having an area of radio coverage and being configured to receive a first Collective Perception Message (CPM) from a first ITS station at a first position within the coverage area, the first CPM including first sensor data on at least one first free space area perceived by the first ITS station; an aggregator connected to the receiver and configured to aggregate said first sensor data with at least one second sensor data on at least one second free space area into a third sensor data, which second sensor data either is received via the receiver in a second CPM from a second ITS station at a second position within the coverage area or is determined by a sensor of the ITS service station; and a transmitter connected to the aggregator and 


2. The ITS service station according to claim 1, wherein the first sensor data includes a first data value and a first confidence measure of said first data value and the at least one second sensor data includes a second data value and a second confidence measure of said second data value, wherein the aggregator is configured to calculate a third data value from said first and at least one second data values and a third confidence measure from said first and at least one second confidence measures and to include said third data value and third confidence measure in the third sensor data.
5. The ITS service station according to claim 1, wherein the third sensor data includes a count of first and second sensor data from which the third sensor data has been aggregated.
5. The ITS service station according to claim 1, wherein the third sensor data includes a count of first and second sensor data from which the third sensor data has been aggregated.

6. The ITS service station according to claim 1, wherein the third sensor data includes a count of first and second ITS stations from whose CPMs the third sensor data has been aggregated.
7. The ITS service station according to claim 1, wherein the aggregator has a memory for storing first and second CPMs including timestamps of the sensor data therein and is configured to retrieve, for aggregating said third CPM, all sensor data from the memory having timestamps falling within a selected period of time.
9. The ITS service station according to claim 1, wherein the aggregator has a memory for storing first and second CPMs including timestamps of the sensor data therein and is configured to retrieve, for aggregating said third CPM, all sensor data from the memory having timestamps falling within a selected period of time.
8. The ITS service station according to claim 1, wherein the third CPM is flagged with a higher priority than the first and second CPMs.
10. The ITS service station according to claim 1, wherein the third CPM is flagged with a higher priority than the first and second CPMs.
9. The ITS service station according to claim 1, wherein the ITS service station is a roadside unit.
11. The ITS service station according to claim 1, wherein the ITS service station is a roadside unit.
10. The ITS service station according to claim 9, wherein the ITS service station is a roadside unit at an intersection.
12. The ITS service station according to claim 11. wherein the ITS service station is a roadside unit at an intersection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, and 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Intelligent Transport Systems (ITS); Vehicular Communications; Basic Set of Applications; Analysis of the Collective Perception Service (CPS) (provided by Applicant).

Regarding claim 1, Intelligent Transport Systems discloses an Intelligent Transportation System (ITS) service station, comprising: 
Fig. 38 and page 52 line 1-2, “The optional FreeSpaceDescription DF can be used to provide information about observed areas that are measured and confirmed to be empty with sufficient reliability/confidence);
an aggregator connected to the receiver and configured to aggregate said first sensor data with at least one second sensor data on at least one second free space area into a third sensor data, which second sensor data either is received via the receiver in a second CPM from a second ITS station at a second position within the coverage area or is determined by a sensor of the ITS service station (Page 52 line 7-8, “Intersecting FreeSpaceAreas described by multiple SensorInformation containers (from same or different CPMs) may be fused by the receiving ITS-S); and 
a transmitter connected to the aggregator and configured to broadcast said third sensor data in a third CPM (Page 20 line 7, “to advertise actual empty space that a receiving vehicle may move into, the optional FreeSpaceDescription DF shall be used”).

Regarding claim 2, Intelligent Transport Systems further discloses wherein the first sensor data includes a first confidence measure of said first free space area and the at least one second sensor data includes a second confidence measure of said second free space area, wherein the aggregator is configured to calculate a third confidence measure from said first and at least one second confidence measures and to include sensor data includes free space and confidence value; sensor data may be fused; page 52 lines 1-9). 

Regarding claim 3, Intelligent Transport Systems discloses wherein the aggregator is configured to aggregate said first and second sensor data by geometrically intersecting the first and second free space areas indicated therein and by including the resulting intersection area in the third sensor data (two or more FreeSpaceAreas overlap and intersection FreeSpaceAreas described by multiple SensorInformation containers may be fused by the receiving ITS-S; Fig. 38; page 52, lines 1-9). 

Regarding claim 4, Intelligent Transport Systems discloses wherein the aggregator is configured to aggregate said first and second sensor data by geometrically merging the first and second free space areas indicated therein and by including the resulting merged area in the third sensor data (two or more FreeSpaceAreas overlap and intersection FreeSpaceAreas described by multiple SensorInformation containers may be fused by the receiving ITS-S Fig. 38; page 52, lines 1-9).

Regarding claim 9, Intelligent Transport Systems further discloses wherein the ITS service station is a roadside unit (roadside ITS-S station; page 15; table 4.1.3.1; Page 53 line 8).

Regarding claim 10, Intelligent Transport Systems discloses wherein the ITS service station is a roadside unit at an intersection (roadside ITS-S station (at intersection); page 15; table 4.1.3.1; Page 53 line 8).


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0221110 (Vanderveen et al.) discloses vehicle ranging and positioning.
US 2019/0098088 (Baltar et al.) discloses collective perception messaging for source-sink communication.
US 2019/0068639 (Alexander et al.) discloses determination of plausibility of intelligent transport system messages.
US 2018/0365909 (Cheng et al.) discloses interactive sharing of vehicle sensor information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683